Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system for attracting the non-ferromagnetic apparatus comprising a magnetic device must be shown or the feature(s) canceled from the claims 8 and 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 3 line 10 is missing a period after “steel band”.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities: Line 2 reads “is band of”, and should read “is a band of”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “attaching a ferromagnetic item attached to selected non-ferromagnetic apparatus”. There is insufficient antecedent basis for the “selected non-ferromagnetic apparatus” limitation in this claim. Additionally, it is unclear if the step in this limitation comprises attaching a ferromagnetic item to a non-ferromagnetic apparatus or if the ferromagnetic item is already attached to the non-ferromagnetic item. 
Claim 8 recites “A system for sorting…” in the preamble which indicates an apparatus, but goes on to recite method steps in the body. It is unclear if only the apparatus is needed or only the method steps.
Claim 9 is rejected due to its dependency on claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelby et al. (US 2012/0000833).
Regarding claim 1, Shelby et al. (US 2012/0000833) teaches a combination comprising: a non-ferromagnetic apparatus (Paragraph 0050, line 2 “plastic articles”); and a ferromagnetic item (Paragraph 0050 line 1 “ferromagnetic particles”) attached to said non-ferromagnetic apparatus to enable a magnet to attract the non-ferromagnetic apparatus (Paragraph 0051 line 1).
Regarding claim 2, Shelby et al. (US 2012/0000833) teaches a combination wherein the non-ferromagnetic apparatus is made of a plastic material (Paragraph 0050, line 2 “plastic articles”) and the ferromagnetic item is of a ferrous material (Paragraph 0050 line 1 “ferromagnetic particles”).
Regarding claim 3, Shelby et al. (US 2012/0000833) teaches a combination wherein the non-ferromagnetic apparatus is a plastic bottle (Paragraph 0038 lines 1-2) and the ferromagnetic item is band of ferrous material attached to said bottle (Paragraph 0101 lines 4-7).
Regarding claim 4, Shelby et al. (US 2012/0000833) teaches a combination wherein the ferromagnetic item is a band of ferrous material (Paragraph 0062 lines 1-6).
Regarding claim 5, Shelby et al. (US 2012/0000833) teaches a combination wherein the ferromagnetic item is a tag of ferrous material (Paragraph 0065 lines 1-5).
Regarding claim 6, Shelby et al. (US 2012/0000833) teaches a combination wherein the ferromagnetic item is a label which includes ferrous material (Paragraph 0058 lines 1-2).
Regarding claim 7, Shelby et al. (US 2012/0000833) teaches a combination wherein the non-ferromagnetic apparatus is a plastic bag (Paragraph 0067 lines 1-4) and the ferromagnetic item is a strip of ferrous material attached to said plastic bag (Paragraph 0062 lines 1-6).
Regarding claim 8, Shelby et al. (US 2012/0000833) teaches a system for sorting non-ferromagnetic materials from other materials comprising the steps of: attaching a ferromagnetic item (Paragraph 0050 lines 1-2) attached to selected non-ferromagnetic apparatus to enable a magnet to attract the selected non-ferromagnetic apparatus (Paragraph 0051 lines 1-2); and using a magnetic device to attract the selected non-ferromagnetic apparatus (Paragraph 0052 lines 1-2).
Regarding claim 9, Shelby et al. (US 2012/0000833) teaches a system wherein said non-ferromagnetic apparatus is comprised of plastic materials (Paragraph 0050, line 2 “plastic articles”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOLLY K DEVINE/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655